Exhibit 99.3 PEOPLES REPUBLIC OF CHINA MINING CERTIFICATE (copy) Certificate No: 2300000520838 Mining Right Holder: Heilongjiang Tong Gong Mining Co., Ltd Address: Aihui District, Heihe City, Heilongjiang Province Mine Name: Heilongjiang Tong Gong Mining Co., Ltd Organization Type: Limited Liability Company Mine Type: Coal Mining Method: Underground Production Volume: 150,000 tonnes / Annual Mining Area: 1.1193 Square Kilometers Effective Period: From December, 2005 to April, 2015 Mining Side Coordinates: Point # X Coordinates Y Coordinates 1 5558740.00 42499520.00 2 5557350.00 42499040.00 3 5557980.00 42500260.00 4 5558800.00 42500200.00 5 5559200.00 42500000.00 Mining Depth: From 380 meters to 50 meters elevation, total 5 inflection point for delineation
